Citation Nr: 0706494	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  06-11 1771	)	DATE
	)
	)


THE ISSUE

Entitlement to an effective date of May 7, 1984 for service 
connection for chronic schizophrenia, based on clear and 
unmistakable error in a Board of Veterans' Appeals (Board) 
decision dated September 9, 2004.


REPRESENTATION

Appellant represented by:	D. Lilley, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel 


INTRODUCTION

The veteran served in the United States Marine Corps from 
October 1976 to March 1977.

This matter comes before the Board on the veteran's motion 
for review under 38 U.S.C.A. § 7111 of the Board's September 
9, 2004 decision, which granted service connection for 
schizophrenia based, in part, upon the receipt of new and 
material evidence.  The veteran asserts that an earlier 
effective date for the grant of service connection for his 
schizophrenia is warranted because the Board committed clear 
and unmistakable error (CUE) in its September 2004 decision 
in that it determined that the Department of Veterans Affairs 
(VA) regional office (RO) rating decision of October 11, 
1984, was final.  

The veteran's attorney submitted an appeal to the United 
States Court of Appeals for Veterans Claims (Court) regarding 
the allegation of entitlement to an earlier effective date 
for the grant of service connection for schizophrenia.  By 
motion, the appeal was dismissed as the issue of entitlement 
to an earlier effective date had not been raised before VA 
adjudicators.  The veteran subsequently filed a claim for an 
earlier effective date with the RO, which was denied, 
appealed and developed for appellate review.  In view of the 
grant of an earlier effective date of May 7, 1984 
(date of receipt of original claim) by this instant Board 
decision, the current appeal from an RO decision for an 
earlier effective date will be dismissed as moot in a 
separate Board decision.  

The case has been advanced on the docket due to the veteran's 
deteriorating medical condition.

In addition to schizophrenia, service connection is in effect 
for diabetes with complications, to include cardiovascular in 
nature.  The psychiatric disorder and diabetes are each rated 
100 percent each and, as a result, the veteran is also in 
receipt of special monthly compensation at the housebound 
rate.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.350(i) (2006).  

The veteran has been found incompetent to handle funds; his 
mother has been designated payee for VA benefits.  



FINDING OF FACT

1.  The Board's September 2004 decision, which granted 
service connection for service connection for schizophrenia 
on the basis of a reopened claim was based, in part, upon a 
finding that an October 11, 1984 RO decision denying service 
connection for schizophrenia was final.

2.  The Board's finding that the veteran failed to file a 
timely notice of disagreement with the December 19, 1984 RO 
decision denying service connection for schizophrenia was 
undebatably erroneous.

3.  As the veteran filed a timely appeal of the 1984 
decision, the appeal was pending since receipt of the NOD of 
that latter decision and the correct effective date for the 
grant of service connection for schizophrenia is May 7, 1984, 
the date of receipt of the original claim for service 
connection.   


CONCLUSION OF LAW

The September 9, 2004 Board decision contained CUE in finding 
a December 1984 RO decision denying service connection for 
schizophrenia was final; accordingly, the effective date of 
the grant of service connection for schizophrenia is May 7, 
1984.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.105, 3.400, 20.201, 20.1403 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION


Legal Criteria

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "[C]lear and 
unmistakable error requires that error, otherwise 
prejudicial, . . . must appear undebatably."  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).

Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  See Russell v. Principi, 3 
Vet. App. 310, 313-4.  "It must always be remembered that 
CUE is a very specific and rare kind of error "  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision.  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question. See Russell, supra.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400.

Analysis

The veteran was granted service connection for schizophrenia 
in a September 2004 Board decision.  It is contended by and 
on behalf of the veteran that, while the Board was correct in 
granting service connection, it committed CUE by determining 
that an October 1984 RO decision denying service connection 
for schizophrenia was final.  It is asserted, in essence, 
that the effective date of December 18, 1996 for the grant of 
service connection was incorrect, as it was based upon the 
receipt of a reopened claim when the veteran posited a timely 
notice of disagreement (NOD) with the RO's October 1984 
decision in December 1984.  The veteran avers that the RO 
never responded to his December 1984 letter, wherein he 
expressed disagreement with the October 1984 decision.  He 
contends that as he filed a timely notice of disagreement to 
the decision in question, his claim for direct service 
connection was ongoing since he filed his original claim for 
service connection for schizophrenia on May 7, 1984.  The 
Board agrees.  

The Board first looks to the correspondence sent by the 
veteran in December 1984.  It reads, "May 1984, I applied 
for service-connected disability based on my mental condition 
being aggravated by my military service.  I was discharged 12 
March 1977 from American Lake VA Medical Center.  My medical 
records are at VARO Seattle, WA.  I am giving my permission 
for the DAV National Service Officers to assist me in 
establishing my claim."  

For a notice of disagreement to be valid, all that is 
required is an in-writing expression of disagreement or 
dissatisfaction with an RO determination within one year of 
notification of the adverse decision.  See Gallegos v. Gober, 
283 F.3d 1309 (Fed. Cir. 2002).  While the jurisprudential 
precedent established in Gallegos occurred well after the 
veteran filed his disagreement, the principle of liberal 
interpretation of documents in the record has been a 
longstanding duty of the Board.  See EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  The veteran's December 1984 statement 
expresses, unequivocally, that he wished to keep his claim 
alive via the appeals process.  It is clearly a notice of 
disagreement with the RO's adverse decision of October 1984 
denying service connection for schizophrenia, and the RO 
should have furnished the veteran appellate rights and a 
statement of the case after receiving the correspondence.  
Instead, the RO took no action, and the veteran did not 
receive contact from the RO until over ten years later when 
he submitted an application to reopen the claim.

The Board's determination that the October 1984 decision was 
final is thus in error, and, due to the clear 
misinterpretation of the legal requirement that notices of 
disagreement be interpreted liberally, and the significant 
impact the error makes with regard to an assignment of 
effective date, the error was clear and unmistakable, within 
the meaning of the cited legal authority.  See Russell, 
supra.  A finding of CUE is based on a very stringent legal 
standard, but based on evidence of record is warranted in 
this case.  Specifically, it is the duty of VA to interpret a 
veteran's notice of disagreement liberally, as part of the 
inherently pro-claimant aspect of VA's adjudication process.  
See 38 C.F.R. §§ 3.103, 3.303(a).  When the RO receives 
correspondence as in this case, which serves to assert a 
desire to keep a claim "alive" after an initial unfavorable 
determination, there is no doubt that the correspondence 
constitutes a notice of disagreement.  As such, it is 
undebatable that the Board committed error when it made a 
determination that the October 1984 decision was final, as 
the December 1984 notice of disagreement initiated an appeal.  
As a result, the correct effective date for the grant of 
service connection is the date of receipt of the original 
date for service connection for schizophrenia, May 7, 1984.    


ORDER

The Board's finding that the veteran failed to file a timely 
notice of disagreement with the December 19, 1984 RO decision 
denying service connection for schizophrenia was clearly and 
unmistakably erroneous.

An effective date of May 7, 1984 for the grant of service 
connection for schizophrenia is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


